DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, and 21-24 are pending in the application.
Applicant’s amendment to the claims, filed on March 30, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on March 30, 2021, is acknowledged.
Applicant’s remarks filed on March 30, 2021 in response to the non-final rejection mailed on December 14, 2020 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is Group I, pending claims 1-13, 15, and 21-24, species C), SEQ ID NO: 16, and species 1), fermentation and saccharification are performed simultaneously in a simultaneous saccharification and fermentation (SSF).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 15, 2020 and March 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s amendment to the specification. 

The sequence listing incorporation by reference statement at p. 1, lines 4-5 of the specification is acknowledged. However, this statement does not comply with the requirements for a sequence listing. In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on December 2, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Claim Objections
The objection to claim 6 for a minor informality is withdrawn in view of the applicant’s amendment to claim 6.

Claims 10 and 11 are objected to in the recitation of “product from the from the fermentation” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “product from the fermentation”. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1, 4, 5, 8, 10-13, 15 and 17 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to claim 1 to recite “a protease having a mature polypeptide sequence of at least 90% sequence identity…” 
In view of the applicant’s amendment to limit the genus of encoded proteases to having a mature polypeptide sequence of at least 90% sequence identity to the recited sequence and given that the sequences of SEQ ID NO: 9, 14, 16, 21, 22, 33, 41, 45, 61, 62, 66, 67, and 69 can be aligned by one of skill in the art to identify conserved and non-conserved amino acids, it is the examiner’s position that the disclosed sequences are considered to be representative of the recited genus of encoded proteases. 

The scope of enablement rejection of claims 1-8, 10-13, and 15 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to claims 1 and 6 to recite “the fermenting organism is Saccharomyces cerevisiae”.

Claim Rejections - 35 USC § 102/103
Claim 6 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrett et al. (US 2020/0165592 A1, with priority to February 2, 2017; cited on Form PTO-892 mailed on December 14, 2020; hereafter “Barrett”). 
As amended, claim 6 is drawn to a method of producing a fermentation product from a starch-containing material, said method comprising: 
(a) liquefying said starch-containing material with an alpha-amylase; 
(b) saccharifying the liquefied mash from step (a); and 
(c) fermenting the saccharified material of step (b) with a fermenting organism; 
wherein liquefaction of step (a) is conducted in presence of exogenously added protease; and wherein the fermenting organism is Saccharomyces cerevisiae and comprises a heterologous polynucleotide encoding a protease.
The term “liquefying” in part (a) of claim 6 is interpreted in accordance with MPEP 2111.01 as meaning a process by which the starch-containing material is converted to dextrins by alpha-amylase. 
The term “saccharifying” in part (b) of claim 6 is interpreted as meaning the process of breaking down a liquefied mash into monosaccharide components, e.g., glucose. 
The phrase “exogenously added protease” in line 7 of claim 6 is interpreted as encompassing a protease that is added to the starch-containing material from the i.e., during conversion of starch-containing material to dextrins by alpha-amylase. 
Regarding claim 6, the reference of Barrett discloses that corn is a feedstock for ethanol and in the mashing process is enzymatically liquefied using alpha-amylase prior to fermentation to break down starch polymers into smaller dextrins and addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]). 
Barrett discloses a recombinant yeast host cell expressing and secreting a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraphs [0018] and [0021]) and additionally expressing a heterologous alpha-amylase (paragraph [0065]) and a heterologous glucoamylase (paragraph [0048]). Barrett discloses the recombinant yeast host cell is Saccharomyces cerevisiae (paragraph [0008]). 
Barrett discloses the recombinant yeast host cell is used for the production of ethanol, the method comprising fermenting a medium comprising raw starch with the recombinant yeast host cell, including a medium derived from corn (paragraph [0009]). 
Given that Barrett discloses the recombinant yeast host cell co-expresses a heterologous alpha-amylase, a heterologous glucoamylase, and a heterologous protease, discloses that alpha-amylase liquefies corn to break down starch polymers into smaller dextrins, discloses that glucoamylase breaks down the dextrins into glucose, and discloses a method for producing ethanol by fermenting a medium comprising corn starch with the recombinant yeast host cell, one of ordinary skill in the art would have recognized that Barrett’s method for producing ethanol as described Saccharomyces cerevisiae and comprises a heterologous polynucleotide encoding a protease. Accordingly, Barrett anticipates claim 6 as written. 
Alternatively, given that Barrett discloses the recombinant yeast host cell co-expresses a heterologous alpha-amylase, a heterologous glucoamylase, and a heterologous protease, discloses that alpha-amylase liquefies corn to break down starch polymers into smaller dextrins, discloses that glucoamylase breaks down the dextrins into glucose, and discloses a method for producing ethanol by fermenting a medium comprising corn starch with the recombinant yeast host cell, it would have been obvious to one of ordinary skill in the art before the effective filing date that the expressed alpha-amylase by the recombinant yeast host cell of Barrett’s method liquefies starch, the expressed protease is secreted into the medium during the liquefaction of the starch, the expressed glucoamylase saccharifies the liquefied starch, and the recombinant yeast host cell ferments the saccharified starch to ethanol. Therefore, the method of claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date.

Pyrococcus furiosus (Pfu, supra) doses of 0, 0.0022 and 0.0066 PROT(A)/g dry solids”).
The applicant further argues that Barrett discourages the use of supplemental protease because Barrett found no added benefit when the fermentation process uses a protease-expressing strain, citing to paragraph [0091] of Barrett. 
The applicant’s argument is not found persuasive. The term “exogenous” in the context of claim 6 is interpreted in accordance with its plain meaning as originating from a source outside of the starch-containing material. Given a broadest reasonable interpretation, the phrase “wherein liquefaction of step (a) is conducted in presence of exogenously added protease” is interpreted as encompassing a protease that is added to the starch-containing material from the recited fermenting organism during liquefaction. The applicant argues this interpretation is inaccurate and does not encompass protease that is secreted from the recited fermenting organism and rather encompasses protease added by dosing before or during the liquefaction step so that the protease is present during liquefaction. However, while the applicant may be their 
For these reasons, it is the examiner’s position that the claimed invention is anticipated by or obvious in view of the disclosures of Barrett.

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (supra). 
Claim 7 is drawn to the method of claim 6, wherein fermentation is performed under conditions of less than 1000 ppm supplemental urea or ammonium hydroxide.
The relevant disclosures of Barrett as applied to claim 6 are set forth above. 
The difference between Barrett and claim 7 is that while Barrett discloses fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease in combination with glucoamylase and 650 ppm or 325 ppm urea (e.g., paragraph [0090]), Barrett does not expressly disclose the corn mash of the method at paragraph [0090] has been liquefied with alpha-amylase and in the presence 

RESPONSE TO REMARKS: The applicant reiterates the argument that Barrett fails to teach or suggest liquefying the starch-containing material with exogenously addition of protease as interpreted by the specification and the file record.
The applicant’s argument is not found persuasive and has been fully addressed above. 
For these reasons, it is the examiner’s position that the claimed invention is obvious in view of the disclosures of Barrett.

Claims 1-5, 8, 10-13, 15, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (supra) in view of Saunders et al. (WO 2014/082566 A1; cited on Form PTO-892; hereafter “Saunders”). 
As amended, claims 1-5, 8, 10-13, 15, 17, and 21-24 are drawn to (in relevant part) a method of producing a fermentation product from a starch-containing or cellulosic-containing material, said method comprising: 

(b) fermenting the saccharified material of step (a) with a fermenting organism; 
wherein the fermenting organism is Saccharomyces cerevisiae and comprises a heterologous polynucleotide encoding a protease having a mature polypeptide sequence of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 16. 
The term “saccharifying” in part (a) of claim 1 is interpreted as meaning the process of breaking down the starch-containing or cellulosic-containing material into monosaccharide components. 
Regarding claims 1, 12, 13, 15, and 21-24, the reference of Barrett discloses that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha- or beta-amylase prior to fermentation to break down starch polymers into smaller dextrins and addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]). Barrett discloses that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]). 
Barrett discloses a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph Neurospora crassa protease (paragraph [0094]).   
Barrett discloses the recombinant yeast host cell is used for the production of ethanol by combining a substrate to be hydrolyzed with the recombinant yeast host cell, the substrate to be hydrolyzed being starch or a lignocellulosic biomass (paragraphs [0009] and [0080). Barrett discloses the use of the recombinant yeast host cell avoids the need of adding additional external source of purified enzymes during fermentation to allow the breakdown of starch (paragraph [0080]). 
Regarding claim 4, Barrett discloses the substrate to be hydrolyzed comprises starch in a gelatinized or raw form (paragraph [0080]). 
Regarding claim 5, as noted above, Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha-amylase prior to fermentation to break down starch polymers into smaller dextrins (paragraph [0003]).
Regarding claim 8, Barrett discloses addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]), which is interpreted as being “saccharifying”, and Barrett discloses fermentation of corn mash by a S. cerevisiae strain expressing a heterologous protease in combination with glucoamylase (e.g., paragraph [0090]), which is interpreted as being simultaneous saccharification and fermentation (SSF).

Regarding claim 17, Barrett discloses the recombinant yeast host cell is a S. cerevisiae yeast (paragraph [0025]). 
The difference between Barrett and the claimed invention is that Barrett does not teach or suggest a heterologous polynucleotide encoding a protease having a mature polypeptide sequence of at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 16 as recited in claim 1, a mature polypeptide sequence that differs by no more than ten amino acids from the amino acid sequence of SEQ ID NO: 16 as recited in claim 2, and a mature polypeptide sequence comprising or consisting of the amino acid sequence of SEQ ID NO: 16 as recited in claim 3. 
The reference of Saunders discloses a polynucleotide encoding a protease from Meripilus giganteus and recombinant expression of the M. giganteus protease in a recombinant host cell (Example 4, beginning at p. 45). The nucleotide sequence of the polynucleotide encoding the M. giganteus protease (SEQ ID NO: 7 of Saunders) encodes a polypeptide having the amino acid sequence of SEQ ID NO: 16 of this application (see Appendix A sequence alignment). Saunders teaches hydrolysis of corn protein using the M. giganteus protease, identified as “Protease D” (Example 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrett and Saunders to express the M. giganteus protease in the recombinant S. cerevisiae of Barrett. One would have been motivated to do this because Barrett acknowledges that any heterologous protease can be expressed by the recombinant S. cerevisiae (except Neurospora crassa protease), Barrett discloses that the addition of proteases increases the rate of fermentation due to hydrolysis of corn protein, and Saunders teaches that M. giganteus protease hydrolyzes corn protein. One would have had a reasonable expectation of success to express the M. giganteus protease in the recombinant yeast host cell of Barrett because Barrett acknowledges that any heterologous protease can be expressed by the recombinant yeast host cell (except Neurospora crassa protease) and Saunders teaches recombinant expression of the M. giganteus protease in a recombinant host cell. 
Therefore, the method of claims 1-5, 8, 10-13, 15, 17, and 21-24 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: Addressing the reference of Barrett, the applicant argues that only 4 of the 42 protease-expressing strains exhibited increased protease activity over a negative control strain, citing to Figure 1 and paragraph [0089]. The applicant argues Barrett acknowledges that “[s]everal had little to no activity compared to the wild-type strain”. Applicant argues that out of two protease-expressing strains, strain M12106 exhibited decreased ethanol yield at 48h and 71h compared to negative control, citing to Table 4. According to the applicant, the conclusion from Barrett is that recombinant protease expression in yeast to increase protease activity and ethanol yield is unpredictable and dependent on the protease selected.
Addressing the reference of Saunders, the applicant argues that while Saunders discloses expression of S53 Meripilus giganteus protease by Aspergillus oryzae, Saunders does not describe expression in Saccharomyces cerevisiae. The applicant 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, Figure 1 actually shows that only 4 of the 42 strains examined did not increase protease activity relative to control, i.e., 38 of the 42 or about 90% of the strains show increased protease activity relative to control in Figure 1. Moreover, the applicant acknowledges that Saunders teaches recombinant expression of S53 Meripilus giganteus protease by Aspergillus oryzae. Given that obviousness does not require absolute predictability, only some degree of predictability, one of ordinary skill in the art would recognize that the results of Barrett and Saunders support a reasonable expectation of success to use the M. giganteus S53 protease as the protease in the S. cerevisiae of Barrett. However, even if the applicant is requiring absolute predictability, it is noted that the applicant’s cited reference of Stringer et al. (WO 2014/037438 A1; cited on the IDS filed on December 2, 2019) discloses Meripilus giganteus S53 protease (SEQ ID NO: 2) and explicitly discloses Saccharomyces cerevisiae as an expression host (p. 51, line 29). 
As for Barrett’s Table 4, it is acknowledged that Barrett’s strain M12106 exhibits a decreased ethanol yield at 48h and 71h compared to negative control. However, Table 4 also shows that the ethanol yield for the same protease in a different expression background (i.e., strain M10885) is increased relative to negative control. Thus, one would have recognized that the ethanol yield from a recombinant protease-expressing S. cerevisiae is dependent upon the S. cerevisiae background used for expression. M. giganteus S53 protease, one would have been motivated to and would have had a reasonable expectation of success to use the M. giganteus S53 protease as the protease for the recombinant S. cerevisiae of Barrett.
The applicant further argues the Meripilus giganteus S53 protease surprisingly shows exceptional protease activity resulting in increased ethanol fermentation yield when expressed by Saccharomyces cerevisiae. According to the applicant, Example 4 of the specification shows that expression of Meripilus giganteus protease of SEQ ID NO: 16 provided remarkably higher protease activity and fermentation yield when compared to expression of Dichomitus squalens protease of SEQ ID NO: 12 and Example 12. According to the applicant, these results could not have been predicted based on the cited art, absent the teachings of Applicant’s specification.
The applicant’s argument is not found persuasive. According to MPEP 716.02(e), the claimed invention must be compared with the closest prior art. In this case, the applicant’s result is based on a comparison between Meripilus giganteus protease of SEQ ID NO: 16 and Dichomitus squalens protease of SEQ ID NO: 12. The closest prior Dichomitus squalens protease of SEQ ID NO: 12 and there is no apparent comparison between Meripilus giganteus protease of SEQ ID NO: 16 and the proteases of Barrett. Further according to MPEP 716.02(e), where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, however, there is no apparent explanation as to why the applicant has compared results between Meripilus giganteus protease of SEQ ID NO: 16 and Dichomitus squalens protease of SEQ ID NO: 12 rather than a comparison between Meripilus giganteus protease of SEQ ID NO: 16 and the proteases of Barrett. Although the applicant does not compare the claimed invention with the closest prior art, it should be noted that the instant specification’s Examples show that the applicant has screened 82 proteases, of which 72 (or about 90%) showed increased protease activity when expressed in S. cerevisiae relative to control, which is consistent with the results of Barrett. 
Furthermore, according to MPEP 716.02(d), the unexpected result must be commensurate in scope with the claimed invention. The applicant’s result is based on Meripilus giganteus protease of SEQ ID NO: 16, however, none of the claims is limited to Meripilus giganteus protease of SEQ ID NO: 16. For example, claims 1, 2, and 21-24 encompass variants of Meripilus giganteus protease of SEQ ID NO: 16 and claim 1-3 and 21-24 recite sequences in addition to Meripilus giganteus protease of SEQ ID NO: 16. While the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range (MPEP 716.02(d).I), there is no evidence of record that the applicant’s result would extend to the variants and additional sequences encompassed by the claims. 


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

supra). 
Regarding claims 6 and 7 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising converting a starch-containing material to a dextrin with an alpha-amylase; saccharifying the dextrin to a sugar with a saccharifying enzyme; and fermenting the sugar using a fermenting organism in the presence of a glycoside hydrolase Family 61 polypeptide in a single step at a temperature below the initial gelatinization temperature of the starch-containing material, wherein the glycoside hydrolase Family 61 polypeptide is present in an amount which results in a greater amount of the fermentation product than the amount of the fermentation produced by the same process without the glycoside hydrolase Family 61 polypeptide, and wherein the glycoside hydrolase Family 61 polypeptide has at least 90% sequence identity of SEQ ID NO: 25;
claim 5 of the patent recites the process of claim 1, which is carried out in the presence of a protease; and 
claim 10 of the patent recites the process of claim 9, wherein the fermentation product is ethanol.
The difference between claims 6 and 7 of this application and claim 5 of the patent is that claim 5 of the patent does not recite the fermenting organism comprises a heterologous polynucleotide encoding a protease. 
However, as described above, Barrett acknowledges that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via 
In view of the teachings of Barrett, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 5 of the patent to express and secrete a heterologous alpha-amylase for liquefaction, a heterologous glucoamylase for saccharification, and a heterologous protease, which would have resulted in protease being secreted during the liquefaction. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 
Therefore, the method of claims 6 and 7 of this application is unpatentable over claims 1, 5, and 10 of the patent in view of Barrett. 

RESPONSE TO REMARKS: The applicant argues that the amended claim 6 is directed to a conventional corn starch fermentation process comprising a liquefaction step carried out by subjecting the starch-containing material at a temperature above the initial gelatinization temperature to an alpha-amylase, citing to p. 46 of the instant raw-starch fermentation process at a temperature below the initial gelatinization temperature and it could not have been obvious to add exogenous supplemental protease to the liquefaction step based on the cited claims of US Patent 8,883,456 because the liquefaction step does not exist. The applicant argues that Barrett discourages the use of any supplemental protease even during fermentation because Barrett found no added benefit when the fermentation process already uses a protease-expressing strain, citing to paragraph [0091] of Barrett. Thus, according to the applicant, claims 6 and 7 of this application are patentably distinct over the claims of US Patent 8,883,456 in view of Barrett. 
The applicant’s argument is not found persuasive. Claims 6 and 7 do not recite the limitation of a liquefaction step carried out by subjecting the starch-containing material at a temperature above the initial gelatinization temperature to an alpha-amylase. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, none of claims 1, 5, and 10 recites a single step raw-starch fermentation process at a temperature below the initial gelatinization temperature and claim 1 of the patent recites converting a starch-containing material to a dextrin with an alpha-amylase, which is a liquefaction step. Contrary to the applicant’s position, for the reasons set forth above, it would have been obvious for the fermenting organism of claim 5 of the patent to be a S. cerevisiae expressing and secreting a heterologous protease and the method of claims 6 and 7 is unpatentable over claims 1, 5, and 10 of the patent in view of Barrett.

Claims 1-5, 8, 10-13, 15, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 11 of U.S. Patent 8,883,456 B2 (supra; hereafter “patent”) in view of Barrett (supra) and Saunders (supra).
Regarding claims 1-5, 8, 10-13, 15, and 21-24 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising converting a starch-containing material to a dextrin with an alpha-amylase; saccharifying the dextrin to a sugar with a saccharifying enzyme; and fermenting the sugar using a fermenting organism in the presence of a glycoside hydrolase Family 61 polypeptide in a single step at a temperature below the initial gelatinization temperature of the starch-containing material, wherein the glycoside hydrolase Family 61 polypeptide is present in an amount which results in a greater amount of the fermentation product than the amount of the fermentation produced by the same process without the glycoside hydrolase Family 61 polypeptide, and wherein the glycoside hydrolase Family 61 polypeptide has at least 90% sequence identity of SEQ ID NO: 25;
claim 5 of the patent recites the process of claim 1, which is carried out in the presence of a protease;  
claim 10 of the patent recites the process of claim 9, wherein the fermentation product is ethanol; and
claim 11 of the patent recites the process of claim 1, further comprising recovering the fermentation product.
S. cerevisiae as recited in claim 1 of this application, and do not recite the limitations of claims 4, 8, 10, 11, 13, and 15 of this application. 
Barrett discloses that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha- or beta-amylase prior to fermentation to break down starch polymers into smaller dextrins and addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]). Barrett discloses that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]). 
Barrett discloses a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]) and additionally expressing a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett discloses that any heterologous protease can be expressed by the recombinant yeast host cell, except the Neurospora crassa protease (paragraph [0094]). Barrett discloses the recombinant yeast host cell is a S. cerevisiae yeast (paragraph [0025]). 
Barrett discloses the recombinant yeast host cell is used for the production of ethanol by combining a substrate to be hydrolyzed with the recombinant yeast host cell, the substrate to be hydrolyzed being starch or a lignocellulosic biomass (paragraphs [0009] and [0080). Barrett discloses the use of the recombinant yeast host cell avoids the need of adding additional external source of purified enzymes during fermentation to allow the breakdown of starch (paragraph [0080]). 
Regarding claim 4, Barrett discloses the substrate to be hydrolyzed comprises starch in a gelatinized or raw form (paragraph [0080]). 
Regarding claim 8, Barrett discloses addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]), which is interpreted as being “saccharifying”, and Barrett discloses fermentation of corn mash by a S. cerevisiae strain expressing a heterologous protease in combination with glucoamylase (e.g., paragraph [0090]), which is interpreted as being simultaneous saccharification and fermentation (SSF).
Regarding claim 11, Barrett discloses that after fermentation, the fermentation medium can be distilled (paragraph [0079]). 
Regarding claims 13 and 15, as noted above, Barrett discloses the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]).
Meripilus giganteus and recombinant expression of the M. giganteus protease in a recombinant yeast host cell (Example 4, beginning at p. 45). The nucleotide sequence of the polynucleotide encoding the M. giganteus protease (SEQ ID NO: 7 of Saunders) encodes a polypeptide having the amino acid sequence of SEQ ID NO: 16 of this application (see Appendix A sequence alignment). Saunders teaches hydrolysis of corn protein using the M. giganteus protease, identified as “Protease D” (Example 6). 
In view of the teachings of Barrett and Saunders, it would have been obvious to one of ordinary skill in the art before the effective filing date for the fermenting organism of claim 1 of the patent to express and secrete the heterologous protease of Saunders, a heterologous alpha-amylase, and a heterologous glucoamylase. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 
Therefore, the method of claims 1-5, 8, 10-13, 15, and 21-24 of this application are unpatentable over claims 1, 5, 10, and 11 of the patent in view of Barrett and Saunders. 

RESPONSE TO REMARKS: the applicant reiterates the alleged unexpected result obtained using Meripilus giganteus S53 protease, the alleged unpredictability of recombinant protease expression in yeast to increase protease activity and ethanol 

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of U.S. Patent 9,677,094 B2 (cited on Form PTO-892 mailed on December 14, 2020; hereafter “patent”) in view of Barrett (supra). 
Regarding claims 6 and 7 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising: (a) liquefying a starch-containing material to a dextrin at 60-95o C with an alpha-amylase in the presence of a vitamin consisting of pyridoxamine; (b) saccharifying the dextrin to a sugar with a saccharifying enzyme; and (c) fermenting the sugar in the presence of a yeast, thereby producing the fermentation product;
claim 3 of the patent recites the process of claim 1, wherein the fermentation product is ethanol; and
claim 8 of the patent recites the process of claim 1, wherein the saccharification and/or the fermentation are performed in the presence of a protease.
The difference between claims 6 and 7 of this application and claim 8 of the patent is that claim 8 of the patent does not recite the yeast comprises a heterologous polynucleotide encoding a protease and does not recite wherein the liquefaction step is conducted in the presence of exogenously added protease. 
However, as described above, Barrett acknowledges that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting 
In view of the teachings of Barrett, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 8 of the patent to express and secrete a heterologous alpha-amylase for liquefaction, a heterologous glucoamylase for saccharification, and a heterologous protease, which would have resulted in protease being secreted during the liquefaction. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 
Therefore, the method of claims 6 and 7 are unpatentable over claims 1, 3, and 8 of the patent in view of Barrett. 

RESPONSE TO REMARKS: The applicant argues that the amended claim 6 is directed to a conventional corn starch fermentation process comprising a liquefaction step is conducted in the presence of exogenous supplemental protease, while claim 8 of the patent recites the presence of protease during saccharification and/or fermentation, not during liquefaction.

The applicant also reiterates Barrett’s discouragement of adding supplemental protease, which is not found persuasive and has been fully addressed above.

Claims 1-5, 8, 10-13, 15, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 11 of U.S. Patent 9,677,094 B2 (supra; hereafter “patent”) in view of Barrett (supra) and Saunders (supra).
Regarding claims 1-5, 12, 13, 15, and 21-24 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising: (a) liquefying a starch-containing material to a dextrin at 60-95o C with an alpha-amylase in the presence of a vitamin consisting of pyridoxamine; (b) saccharifying the dextrin to a sugar with a saccharifying enzyme; and (c) fermenting the sugar in the presence of a yeast, thereby producing the fermentation product;
claim 3 of the patent recites the process of claim 1, wherein the fermentation product is ethanol; and
claim 8 of the patent recites the process of claim 1, wherein the saccharification and/or the fermentation are performed in the presence of a protease.

The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite the yeast comprises a heterologous polynucleotide encoding a protease as recited in claims 1-3 and 21-24 of this application, do not recite the yeast is S. cerevisiae as recited in claim 1 of this application, and do not recite the limitations of claims 4, 10, 11, 13, and 15 of this application. 
Barrett discloses that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha- or beta-amylase prior to fermentation to break down starch polymers into smaller dextrins and addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]). Barrett discloses that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]). 
Barrett discloses a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]) and additionally expressing a heterologous glucoamylase (paragraph [0048]) Neurospora crassa protease (paragraph [0094]). Barrett discloses the recombinant yeast host cell is a S. cerevisiae yeast (paragraph [0025]). 
Barrett discloses the recombinant yeast host cell is used for the production of ethanol by combining a substrate to be hydrolyzed with the recombinant yeast host cell, the substrate to be hydrolyzed being starch or a lignocellulosic biomass (paragraphs [0009] and [0080). Barrett discloses the use of the recombinant yeast host cell avoids the need of adding additional external source of purified enzymes during fermentation to allow the breakdown of starch (paragraph [0080]). 
Regarding claim 4, Barrett discloses the substrate to be hydrolyzed comprises starch in a gelatinized or raw form (paragraph [0080]). 
Regarding claims 10 and 11, Barrett discloses that after fermentation, the fermentation medium can be distilled (paragraph [0079]). 
Regarding claims 13 and 15, as noted above, Barrett discloses the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]).
The reference of Saunders discloses a polynucleotide encoding a protease from Meripilus giganteus and recombinant expression of the M. giganteus protease in a recombinant yeast host cell (Example 4, beginning at p. 45). The nucleotide sequence of the polynucleotide encoding the M. giganteus protease (SEQ ID NO: 7 of Saunders) encodes a polypeptide having the amino acid sequence of SEQ ID NO: 16 of this M. giganteus protease, identified as “Protease D” (Example 6). 
In view of the teachings of Barrett and Saunders, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 8 of the patent to express and secrete the heterologous protease of Saunders, a heterologous alpha-amylase, and a heterologous glucoamylase. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 
Therefore, the method of claims 1-5, 8, 10-13, 15, and 21-24 are unpatentable over claims 1, 3, 8, and 11 of the patent in view of Barrett and Saunders. 

RESPONSE TO REMARKS: the applicant reiterates the alleged unexpected result obtained using Meripilus giganteus S53 protease and the alleged unpredictability of recombinant protease expression in yeast to increase protease activity and ethanol yield, which are not found persuasive and have been fully addressed above.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 18 of U.S. Patent 10,640,794 B2 (cited on Form PTO-892 mailed on December 14, 2020; hereafter “patent”) in view of Barrett (supra). 

claim 2 of the patent recites (in relevant part) the process of claim 1, wherein the at least one additional enzyme is a protease; 
claim 8 of the patent recites the process of claim 7, wherein the yeast is Saccharomyces cerevisiae; and
claim 18 of the patent recites the process of claim 1, wherein the fermentation product is ethanol.
The differences between claims 6 and 7 of this application and claim 2 of the patent is that claim 2 of the patent does not recite the fermenting organism comprises a heterologous polynucleotide encoding a protease and does not recite wherein the liquefaction step is conducted in the presence of exogenously added protease. 
However, as described above, Barrett acknowledges that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]), and discloses a recombinant yeast host cell 
In view of the teachings of Barrett, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 2 of the patent to express and secrete a heterologous alpha-amylase for liquefaction, a heterologous glucoamylase for saccharification, and a heterologous protease, which would have resulted in protease being secreted during the liquefaction. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 
Therefore, the method of claims 6 and 7 are unpatentable over claims 1, 2, 8, and 18 of the patent in view of Barrett. 

RESPONSE TO REMARKS: The applicant argues that the amended claim 6 is directed to a conventional corn starch fermentation process comprising a liquefaction step carried out by subjecting the starch-containing material at a temperature above the initial gelatinization temperature to an alpha-amylase, citing to p. 46 of the instant specification. According to the applicant, US Patent 10,640,794 is directed to a single step raw-starch fermentation process at a temperature below the initial gelatinization temperature and it could not have been obvious to add exogenous supplemental 
The applicant’s argument is not found persuasive. Claims 6 and 7 do not recite the limitation of a liquefaction step carried out by subjecting the starch-containing material at a temperature above the initial gelatinization temperature to an alpha-amylase. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, none of claims 1, 2, 8, and 18 of the patent recites a single step raw-starch fermentation process at a temperature below the initial gelatinization temperature and claim 1 of the patent recites treating a starch-containing material with an alpha-amylase, which is a liquefaction step. Contrary to the applicant’s position, for the reasons set forth above, it would have been obvious for the fermenting organism of claim 1 of the patent to be a S. cerevisiae expressing and secreting a heterologous protease and the method of claims 6 and 7 is unpatentable over claims 1, 2, 8, and 18 of the patent in view of Barrett.

Claims 1-5, 8, 10-13, 15, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 11 of U.S. Patent supra; hereafter “patent”) in view of Barrett (supra) and Saunders (supra).
Regarding claims 1-5, 8, 10-13, 15, and 21-24 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising the steps of: (a) saccharifying a starch-containing material with an alpha-amylase and a glucoamylase, (b) fermenting with one or more fermenting organisms by adding a carbonic anhydrase before or during fermentation; wherein steps (a) and (b) are performed simultaneously at a temperature below the initial gelatinization temperature of the starch-containing material, and wherein at least one additional enzyme is added during saccharifying step (a) and/or fermenting step (b); 
claim 2 of the patent recites (in relevant part) the process of claim 1, wherein the at least one additional enzyme is a protease; 
claim 8 of the patent recites the process of claim 7, wherein the yeast is Saccharomyces cerevisiae; and
claim 18 of the patent recites the process of claim 1, wherein the fermentation product is ethanol.
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite the yeast comprises a heterologous polynucleotide encoding a protease as recited in claims 1-3 and 21-24 of this application and do not recite the limitations of claims 4, 5, 10, 11, 13, and 15 of this application.
Barrett discloses that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to 
Barrett discloses a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]) and additionally expressing a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett discloses that any heterologous protease can be expressed by the recombinant yeast host cell, except the protease disclosed by Guo et al. (paragraph [0035]), which is Neurospora crassa protease (paragraph [0094]).   
Barrett discloses the recombinant yeast host cell is used for the production of ethanol by combining a substrate to be hydrolyzed with the recombinant yeast host cell, the substrate to be hydrolyzed being starch or a lignocellulosic biomass (paragraphs [0009] and [0080). Barrett discloses the use of the recombinant yeast host cell avoids the need of adding additional external source of purified enzymes during fermentation to allow the breakdown of starch (paragraph [0080]). 

Regarding claims 10 and 11, Barrett discloses that after fermentation, the fermentation medium can be distilled (paragraph [0079]). 
Regarding claims 13 and 15, as noted above, Barrett discloses the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]).
The reference of Saunders discloses a polynucleotide encoding a protease from Meripilus giganteus and recombinant expression of the M. giganteus protease in a recombinant yeast host cell (Example 4, beginning at p. 45). The nucleotide sequence of the polynucleotide encoding the M. giganteus protease (SEQ ID NO: 7 of Saunders) encodes a polypeptide having the amino acid sequence of SEQ ID NO: 16 of this application (see Appendix A sequence alignment). Saunders teaches hydrolysis of corn protein using the M. giganteus protease, identified as “Protease D” (Example 6). 
In view of the teachings of Barrett and Saunders, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 2 of the patent to express and secrete the heterologous protease of Saunders, a heterologous alpha-amylase, and a heterologous glucoamylase. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express and secrete a heterologous protease, alpha-amylase, and glucoamylase in a fermentation process. 


RESPONSE TO REMARKS: the applicant reiterates the alleged unexpected result obtained using Meripilus giganteus S53 protease and the alleged unpredictability of recombinant protease expression in yeast to increase protease activity and ethanol yield, which are not found persuasive and have been fully addressed above.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent 10,676,727 B2 (cited on Form PTO-892; hereafter “patent”) in view of Barrett (supra). 
Regarding claims 6 and 7 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising steps: (a) liquefying a starch-containing material with an bacterial alpha-amylase; (b) saccharifying the starch-containing liquefied material; and (c) fermenting the starch-containing liquefied material from step (b) using yeast as a fermentation organism in a fermentation reaction, wherein the fermentation reaction comprises an enzymatic composition which comprises: i) a fungal glucoamylase, and ii) a fungal alpha amylase, and a polypeptide having trehalase activity, wherein the polypeptide having trehalase activity is having at least 95% amino acid sequence identity to the amino acid sequence of the mature polypeptide of SEQ ID NO: 30, and wherein said mature polypeptide of SEQ ID NO: 30 consists the amino acid sequence from position 21 to position 694 of the amino acid sequence as set forth in SEQ ID NO: 30; and 

The difference between claims 6 and 7 of this application and claim 7 of the patent is that claim 7 of the patent does not recite the fermenting organism comprises a heterologous polynucleotide encoding a protease and does not recite wherein the liquefaction step is conducted in the presence of exogenously added protease. 
However, as described above, Barrett acknowledges that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]), and discloses a recombinant yeast host cell expressing and secreting an alpha-amylase for liquefaction, a glucoamylase for saccharification, and a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraphs [0018] and [0021]).
In view of the teachings of Barrett, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 2 of the patent to express and secrete a heterologous alpha-amylase for liquefaction, a heterologous glucoamylase for saccharification, and a heterologous protease, which would have resulted in protease being secreted during the liquefaction. One would have been motivated to do this to avoid the additional step of adding an isolated or purified protease, alpha-amylase, and glucoamylase and would have had an expectation of success because of the express teachings of Barrett for modifying a yeast to express 
Therefore, the method of claims 6 and 7 are unpatentable over claims 1 and 7 of the patent in view of Barrett. 

RESPONSE TO REMARKS: The applicant requests that the rejection be held in abeyance. The applicant’s request is acknowledged. 

Claims 1-5, 8, 10-13, 15, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent 10,676,727 B2 (cited on Form PTO-892; hereafter “patent”) in view of Barrett (supra) and Saunders (supra).
Regarding claims 1-5, 8, 10-13, 15, and 21-24 of this application, claim 1 of the patent recites a process of producing a fermentation product, comprising steps: (a) liquefying a starch-containing material with an bacterial alpha-amylase; (b) saccharifying the starch-containing liquefied material; and (c) fermenting the starch-containing liquefied material from step (b) using yeast as a fermentation organism in a fermentation reaction, wherein the fermentation reaction comprises an enzymatic composition which comprises: i) a fungal glucoamylase, and ii) a fungal alpha amylase, and a polypeptide having trehalase activity, wherein the polypeptide having trehalase activity is having at least 95% amino acid sequence identity to the amino acid sequence of the mature polypeptide of SEQ ID NO: 30, and wherein said mature polypeptide of SEQ ID NO: 30 
claim 7 of the patent recites the process of claim 1, wherein the fermentation reaction further comprises a serine protease or metallo protease. 
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite the yeast comprises a heterologous polynucleotide encoding a protease as recited in claims 1-3 and 21-24 of this application, do not recite the yeast is S. cerevisiae as recited in claim 1 of this application, and do not recite the limitations of claims 4, 8, 10-13, and 15 of this application.
Barrett discloses that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha- or beta-amylase prior to fermentation to break down starch polymers into smaller dextrins and addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]). Barrett discloses that addition of commercial proteases increases the rate of fermentation by supplying free amino acids via hydrolysis of corn protein with a decrease in the supply of additional nitrogen, resulting in a cost savings, contributes to the efficiency of the corn fermentation, and an increase in ethanol yield (paragraph [0004]). 
Neurospora crassa protease (paragraph [0094]). Barrett discloses the recombinant yeast host cell is a S. cerevisiae yeast (paragraph [0025]). 
Barrett discloses the recombinant yeast host cell is used for the production of ethanol by combining a substrate to be hydrolyzed with the recombinant yeast host cell, the substrate to be hydrolyzed being starch or a lignocellulosic biomass (paragraphs [0009] and [0080). Barrett discloses the use of the recombinant yeast host cell avoids the need of adding additional external source of purified enzymes during fermentation to allow the breakdown of starch (paragraph [0080]). 
Regarding claim 4, Barrett discloses the substrate to be hydrolyzed comprises starch in a gelatinized or raw form (paragraph [0080]). 
Regarding claim 5, as noted above, Barrett discloses that corn is a feedstock for ethanol, and in the mashing process is enzymatically liquefied using alpha-amylase prior to fermentation to break down starch polymers into smaller dextrins (paragraph [0003]).
Regarding claim 8, Barrett discloses addition of glucoamylase during fermentation breaks down the dextrins into glucose (paragraph [0003]), which is interpreted as being “saccharifying”, and Barrett discloses fermentation of corn mash by S. cerevisiae strain expressing a heterologous protease in combination with glucoamylase (e.g., paragraph [0090]), which is interpreted as being simultaneous saccharification and fermentation (SSF).
Regarding claims 10 and 11, Barrett discloses that after fermentation, the fermentation medium can be distilled (paragraph [0079]). 
Regarding claim 12, as noted above, Barrett discloses the recombinant yeast host cell is used for the production of ethanol from starch (paragraphs [0009] and [0080).
Regarding claims 13 and 15, as noted above, Barrett discloses the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]).
The reference of Saunders discloses a polynucleotide encoding a protease from Meripilus giganteus and recombinant expression of the M. giganteus protease in a recombinant yeast host cell (Example 4, beginning at p. 45). The nucleotide sequence of the polynucleotide encoding the M. giganteus protease (SEQ ID NO: 7 of Saunders) encodes a polypeptide having the amino acid sequence of SEQ ID NO: 16 of this application (see Appendix A sequence alignment). Saunders teaches hydrolysis of corn protein using the M. giganteus protease, identified as “Protease D” (Example 6). 
In view of the teachings of Barrett and Saunders, it would have been obvious to one of ordinary skill in the art before the effective filing date for the yeast of claim 2 of the patent to express and secrete the heterologous protease of Saunders, which is a serine protease, a heterologous alpha-amylase, and a heterologous glucoamylase. One would have been motivated to do this to avoid the additional step of adding an isolated 
Therefore, the method of claims 1-5, 8, 10-13, 15, and 21-24 are unpatentable over claims 1 and 7 of the patent in view of Barrett and Saunders.

RESPONSE TO REMARKS: The applicant requests that the rejection be held in abeyance. The applicant’s request is acknowledged. 

Conclusion
Status of the claims:
Claims 1-13, 15, and 21-24 are pending.
Claim 9 is withdrawn from consideration.
Claims 1-8, 10-13, 15, and 21-24 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
BBH11753
ID   BBH11753 standard; DNA; 1847 BP.
XX
AC   BBH11753;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Meripilus giganteus S53 Protease 3 gene, SEQ ID 7.
XX
KW   S53 Protease 3 gene; crop improvement; ds; gene; kernel; starch.
XX
OS   Meripilus giganteus.
XX
FH   Key             Location/Qualifiers
FT   CDS             11..1705
FT                   /*tag=  a
FT                   /product= "S53 Protease 3"
XX
CC PN   WO2014082566-A1.
XX
CC PD   05-JUN-2014.
XX
CC PF   26-NOV-2013; 2013WO-CN087868.
XX
PR   27-NOV-2012; 2012WO-CN085345.
XX
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Saunders P,  Deinhammer R,  Mclaughlin SR,  Han W,  Gibbons T;
CC PI   Jones M,  Long Z;
XX
DR   WPI; 2014-K89512/38.
DR   P-PSDB; BBH11754.
XX
CC PT   Treating crop kernels comprises treating the soaked kernels in the 
CC PT   presence of an enzyme composition comprising a protease, and a 
CC PT   cellulolytic composition comprising cellulase or hemicellulase and Family
CC PT   61 glycoside hydrolase polypeptide.
XX
CC PS   Example 4; SEQ ID NO 7; 61pp; English.
XX
CC   The present invention relates to a novel method for treating crop 
CC   kernels. The method comprises: (a) soaking kernels in water to produce 
CC   soaked kernels; (b) grinding the soaked kernels; and (c) treating the 
CC   soaked kernels in the presence of an enzyme composition comprising a 
CC   protease, and a cellulolytic composition comprising cellulase or 
CC   hemicellulase and a GH61 glycoside hydrolase polypeptide, where step (c) 
CC   is performed before, during or after step (b). The method is used for 
CC   treating crop kernels selected from corn (maize), rice, barley, sorghum 
CC   bean, or fruit hulls, or wheat. The GH61 polypeptide is used to enhance 
CC   the wet milling benefit of one or more enzymes. The invention provides an
CC   improved processes of treating crop kernels to provide starch of high 
CC   quality. The enzyme compositions provide benefits including, improved 
CC   starch yield and/or purity, improved gluten quality and/or yield, 
CC   improved fiber, gluten, or steep water filtration, dewatering and 
CC   evaporation, easier germ separation and/or better post-saccharification 
CC   filtration, and process energy savings. The present sequence represents a
CC   Meripilus giganteus S53 Protease 3 gene, present in the enzyme 
CC   composition which is used in the method for treating crop kernels.
XX
SQ   Sequence 1847 BP; 350 A; 654 C; 497 G; 346 T; 0 U; 0 Other;

Alignment Scores:
Length:                 1847   
Score:                  2814.00        Matches:       547    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      


US-16-618-753-16 (1-547) x BBH11753 (1-1847)

Qy          1 ThrProThrGlyArgAsnLeuLysLeuHisGluAlaArgGluAspLeuProAlaGlyPhe 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 ACGCCGACGGGTCGCAACCTCAAGCTGCACGAGGCGCGCGAAGACCTTCCTGCCGGTTTC 121

Qy         21 SerLeuArgGlyAlaAlaSerProAspThrThrLeuLysLeuArgIleAlaLeuValGln 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 TCGCTGCGCGGCGCCGCCTCGCCCGACACGACGCTGAAGCTCCGCATCGCGCTCGTGCAG 181

Qy         41 AsnAsnPheAlaGluLeuGluAspLysLeuTyrAspValSerThrProSerSerAlaAsn 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 AACAACTTCGCCGAGCTCGAAGACAAGCTCTACGACGTCAGCACACCGTCCAGCGCCAAC 241

Qy         61 TyrGlyAsnHisLeuSerLysGluGluValGluGlnTyrIleAlaProAlaProGluSer 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 TACGGCAACCACCTCTCGAAGGAAGAGGTTGAGCAGTACATTGCTCCGGCTCCCGAGAGC 301

Qy         81 ValLysAlaValAsnAlaTrpLeuThrGluAsnGlyLeuAspAlaHisThrIleSerPro 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 GTGAAAGCCGTGAATGCCTGGCTCACCGAGAACGGACTCGACGCGCACACCATTTCGCCC 361

Qy        101 AlaGlyAspTrpLeuAlaPheGluValProValSerLysAlaAsnGluLeuPheAspAla 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 GCCGGCGACTGGCTCGCATTCGAGGTCCCCGTCAGCAAGGCGAATGAGCTCTTCGACGCC 421

Qy        121 AspPheSerValPheThrHisAspGluSerGlyLeuGluAlaIleArgThrLeuAlaTyr 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 GACTTCTCCGTGTTTACCCACGATGAGTCCGGCCTCGAGGCTATCCGGACGCTGGCCTAC 481

Qy        141 SerIleProAlaGluLeuGlnGlyHisLeuAspLeuValHisProThrValThrPhePro 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 TCCATCCCTGCTGAGCTTCAGGGACACCTCGACCTTGTTCACCCCACCGTCACGTTCCCG 541

Qy        161 AsnProAsnAlaHisLeuProValValArgSerThrGlnProIleArgAsnLeuThrGly 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        542 AACCCCAATGCGCACCTGCCCGTCGTGCGCTCCACCCAGCCCATCCGGAACCTGACCGGA 601

Qy        181 ArgAlaIleProAlaSerCysAlaSerThrIleThrProAlaCysLeuGlnAlaIleTyr 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        602 CGTGCTATACCGGCCTCTTGCGCGAGCACCATCACCCCTGCGTGCTTGCAGGCCATCTAC 661

Qy        201 GlyIleProThrThrLysAlaThrGlnSerSerAsnLysLeuAlaValSerGlyPheIle 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        662 GGTATCCCCACCACCAAGGCTACTCAGTCCTCGAACAAGCTCGCTGTCAGCGGCTTCATC 721

Qy        221 AspGlnPheAlaAsnLysAlaAspLeuLysSerPheLeuAlaGlnPheArgLysAspIle 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        722 GACCAGTTTGCGAACAAGGCTGACCTGAAGTCATTCCTGGCCCAGTTCCGCAAAGACATC 781

Qy        241 SerSerSerThrThrPheSerLeuGlnThrLeuAspGlyGlyGluAsnAspGlnSerPro 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        782 TCATCCTCCACGACTTTCTCGCTTCAGACTCTCGATGGTGGAGAGAACGACCAGAGCCCT 841

Qy        261 SerGluAlaGlyIleGluAlaAsnLeuAspIleGlnTyrThrValGlyLeuAlaThrGly 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        842 AGCGAGGCGGGTATCGAGGCTAACTTGGATATCCAGTACACCGTCGGCCTCGCCACGGGC 901

Qy        281 ValProThrThrPheIleSerValGlyAspAspPheGlnAspGlyAsnLeuGluGlyPhe 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        902 GTCCCTACCACGTTCATCTCCGTCGGCGACGACTTCCAGGATGGCAACTTGGAGGGCTTC 961

Qy        301 LeuAspIleIleAsnPheLeuLeuGlyGluSerAsnProProGlnValLeuThrThrSer 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        962 CTGGACATCATCAACTTCTTGCTCGGCGAGAGCAACCCGCCGCAGGTCCTCACCACCAGT 1021

Qy        321 TyrGlyGlnAsnGluAsnThrIleSerAlaLysLeuAlaAsnGlnLeuCysAsnAlaTyr 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 TACGGCCAGAACGAGAACACGATCTCGGCCAAGCTTGCTAACCAACTTTGCAATGCGTAC 1081

Qy        341 AlaGlnLeuGlyAlaArgGlyThrSerIleLeuPheAlaSerGlyAspGlyGlyValSer 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1082 GCTCAGCTCGGCGCGCGCGGCACCTCTATCCTCTTCGCGTCGGGTGATGGCGGTGTGTCC 1141

Qy        361 GlySerGlnSerAlaHisCysSerAsnPheValProThrPheProSerGlyCysProPhe 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1142 GGCTCGCAGTCCGCGCACTGCAGCAATTTTGTCCCGACATTCCCCTCCGGCTGCCCCTTC 1201

Qy        381 MetThrSerValGlyAlaThrGlnGlyValSerProGluThrAlaAlaAlaPheSerSer 400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1202 ATGACTTCCGTCGGCGCGACGCAGGGCGTCAGCCCCGAGACTGCCGCCGCCTTCTCATCC 1261

Qy        401 GlyGlyPheSerAsnValPheGlyIleProSerTyrGlnAlaSerAlaValSerGlyTyr 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1262 GGCGGCTTCTCGAACGTGTTCGGCATCCCGTCGTACCAGGCTTCCGCGGTCAGCGGCTAC 1321

Qy        421 LeuSerAlaLeuGlySerThrAsnSerGlyLysPheAsnArgSerGlyArgGlyPhePro 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1322 CTGTCCGCGCTCGGAAGCACGAACTCGGGCAAGTTCAACCGCAGCGGACGCGGATTCCCC 1381

Qy        441 AspValSerThrGlnGlyValAspPheGlnIleValSerGlyGlyGlnThrIleGlyVal 460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1382 GACGTCTCCACGCAAGGCGTGGACTTCCAGATCGTCAGCGGCGGCCAGACGATCGGCGTC 1441

Qy        461 AspGlyThrSerCysAlaSerProThrPheAlaSerValIleSerLeuValAsnAspArg 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1442 GACGGCACGAGCTGCGCCAGCCCGACGTTCGCGAGCGTCATCTCGCTGGTAAACGACCGC 1501

Qy        481 LeuIleAlaAlaGlyLysSerProLeuGlyPheLeuAsnProPheLeuTyrSerSerAla 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1502 CTCATCGCGGCCGGCAAGAGCCCGCTCGGCTTCCTGAACCCCTTCCTGTACTCGTCGGCG 1561

Qy        501 GlyLysAlaAlaLeuAsnAspValThrSerGlySerAsnProGlyCysSerThrAsnGly 520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1562 GGCAAGGCCGCGCTCAACGACGTCACGAGTGGCTCGAACCCTGGCTGCAGCACGAACGGC 1621

Qy        521 PheProAlaLysAlaGlyTrpAspProValThrGlyLeuGlyThrProAsnPheAlaLys 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1622 TTCCCCGCTAAGGCCGGCTGGGACCCGGTCACTGGTCTTGGCACGCCCAACTTTGCCAAG 1681

Qy        541 LeuLeuThrAlaValGlyLeu 547
              |||||||||||||||||||||
Db       1682 CTCCTCACCGCGGTCGGCCTG 1702